Citation Nr: 1341243	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-31 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1965 to July 1982.  The Veteran died on December [redacted], 1998.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The appeal was certified to the Board by the RO in New Orleans, Louisiana.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  A review of the documents in such file reveals that they contain a November 2013 Appellate Brief Presentation relevant to the issue on appeal.


FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death was last denied in a December 1999 rating decision.  The appellant did not appeal that decision or submit new and material evidence within one year of the rating decision, and the December 1999 decision is final.

2.  The evidence received since the December 1999 denial, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for the cause of the Veteran's death.

3.  At the time of the Veteran's death, service connection was in effect for high frequency hearing loss, rated as 0 percent disabling.

4.  The Veteran's Certificate of Death reflects that he died on December [redacted], 1998.  The immediate cause of death was respiratory failure due to cerebral edema and glioblastoma multiforme.

5.  The Veteran's glioblastoma multiforme was not demonstrated in service or within one year of separation from service, and the competent medical evidence preponderates against finding that glioblastoma multiforme was related to service, to include ionizing radiation exposure therein.  

6.  There is no evidence of record indicating that the Veteran's service-connected high frequency hearing loss was the immediate or underlying cause of his death, was etiologically related to the cause of his death, contributed substantially or materially to his death, or was of such severity that it resulted in debilitating effects and a general impairment of health to an extent that rendered him materially less capable of resisting the effects of other disease causing death.


CONCLUSIONS OF LAW

1.  The December 1999 rating decision is final.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2013).

2.  The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Furthermore, a delay in timing of the notice is "cured," and therefore harmless, when a fully compliant VCAA notification letter is followed by readjudication of the claim (such as through issuing a statement of the case or supplemental statement of the case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.

In this case, the Veteran was service connected for high frequency hearing loss, rated as noncompensably disabling (0 percent), during his lifetime.  In November 2005 and February 2006, the claimant was sent letters which explained VA's duty to assist her with developing evidence in support of her claims.  In September 2008 the claimant was sent a letter which contained explanatory notification pursuant to Hupp and informed her that her husband was service connected for high frequency hearing loss at the time of his death.  In the July 2009 statement of the case, the Veteran was notified of all relevant regulations pertaining to claims involving service connection for a disability due to exposure to ionizing radiation.  The case was last readjudicated in August 2009.

The Board finds that the duty to notify the appellant has therefore been adequately satisfied.  The appellant has demonstrated actual knowledge of what type of information and evidence was needed to substantiate her claims, and the absence or deficiency of any particular notice letter in this case has been harmless error.  The appellant has received all essential notice (or otherwise demonstrated actual knowledge of the pertinent contents of such notice), has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield, 444 F.3d 1328.

VA also must make reasonable efforts to assist the appellant with obtaining evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has obtained the Veteran's service treatment records, personnel records, death certificate, marriage certificate, evaluations of exposure to ionizing radiation in service, and lay statements of the appellant.  The Board is not aware of, and the appellant has not suggested the existence of, any additional pertinent and available evidence not yet received.  

In conclusion, based on the foregoing, the Board finds that the appellant has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway, 353 F.3d 1369.

New and Material Evidence

In this case, the record reflects that the appellant was denied entitlement to service connection for the cause of the Veteran's death in a December 1999 rating decision.  The evidence of record at the time consisted primarily of the Veteran's service treatment records, including the Veteran's DD Forms 1141, on which his exposure to ionizing radiation in service was recorded, and his December 1998 death certificate.  According to the death certificate, the immediate cause of death was respiratory failure due to cerebral edema and glioblastoma multiforme.  The Board notes that a glioblastoma multiforme is "the most malignant type of astrocytoma" and "one of the most common primary tumors of the brain."  Dorland's Illustrated Medical Dictionary 784 (32nd ed. 2012).  The Veteran's DD Forms 1141 showed a total lifetime accumulated dose of 00.748 roentgen equivalent in man (REM).  The claim was denied on the basis that the claim was not well-grounded because the Veteran's service treatment records were negative for any mention of respiratory problems, cerebral edema, or glioblastoma multiforme.

Although notified of the denial, the appellant did not initiate an appeal of the December 1999 rating decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).  The RO's December 1999 denial of the claim is therefore final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1105.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or merely cumulative of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

In November 2003 the appellant submitted a request to reopen claim of entitlement to service connection for the cause of the Veteran's death.  The appellant has submitted statements contending that the Veteran's service aboard nuclear submarines exposed him to ionizing radiation and that this exposure caused his later development of his glioblastoma multiforme, leading to cerebral edema and eventually his death.  In February 2006 the appellant submitted a Questionnaire for Service Connection for Ionizing Radiation Exposure, in which she stated that the Veteran was a Machinist Mate on a nuclear submarine and that his exposure to ionizing radiation was recorded on his DD Forms 1141.

Based on the information submitted by the appellant regarding the Veteran's potential exposure to ionizing radiation, the RO sent a request to the Navy Environmental Health Center Detachment Naval Dosimetry Center to request any additional records of radiation exposure of the Veteran in service.  In April 2006 the RO received a response stating that Navy records showed a total of a 00.748 REM Deep Dose Equivalent (DDE) Photon exposure of the Veteran in service.

The Veteran was not found to qualify as a "radiation-exposed Veteran" for any presumption of service connection.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  However, as the appellant had alleged that exposure to ionizing radiation led to the Veteran's death from a radiogenic disease, the RO undertook review of the claim as prescribed by 38 C.F.R. § 3.311(a), which calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

In October 2006 the RO prepared a request for a medical opinion from the Under Secretary for Health which reviewed the Veteran's known exposure to ionizing radiation in service pursuant.  Later that month the Chief Public Health and Environmental Hazards Officer issued a statement analyzing the Veteran's total exposure to ionizing radiation, and in November 2006 the VA Acting Director for the Compensation and Pension Service issued a letter regarding the likelihood that the Veteran's glioblastoma multiforme resulted from ionizing radiation exposure in service.

As facts in the additional evidence submitted since December 1999 relate to at least one of the unestablished facts necessary to substantiate the appellant's claim, that of the nexus between the Veteran's death and his exposure to ionizing radiation in service, the evidence is found to be new and material, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

It is noted that the RO essentially considered this case on a de novo basis, without a reopening discussion.  As all information needed to proceed on the merits was provided, there is no prejudice to the appellant in addressing the merits of the claim below.

Service Connection

Although the claim may be reopened, based on a review of the evidence of record, the preponderance of the evidence weighs against the claim of entitlement to service connection for the Veteran's death, and the claim must be denied.

The appellant has asserted that the Veteran's cause of death was related to exposure to ionizing radiation in service.  As discussed above, she has submitted statements explaining that she believes his exposure to ionizing radiation led to his later development of a brain tumor, which led to cerebral edema and ultimately his death.  At the time of the Veteran's death, he was service connected only for high frequency hearing loss, evaluated at 0 percent, effective date August 1982.

A claim for service connection for the cause of a veteran's death must establish that a disability of service origin caused, hastened, or substantially and materially contributed to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  When it is determined that a veteran's death was service connected, his surviving spouse and/or children are generally entitled to dependency and indemnity compensation.  See 38 U.S.C.A. § 101 (West 2002 & Supp. 2013); 38 C.F.R. § 3.312. 

Service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  A service-connected disability is one that was incurred in or aggravated during active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995). 

Certain chronic diseases, including tumors of the brain, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service.  38 U.S.C.A. § 1112(a), 1137 (West 2002); 38 C.F.R. § 3.309(a).  However, in this case, the Veteran's service treatment records do not reveal any diagnosis or complaints related to a brain tumor/glioblastoma multiforme in service or within 1 year of separation from service .  While the appellant has asserted that the Veteran's brain tumor may have been present for many years prior to its diagnosis, she has clearly indicated that the brain tumor was diagnosed only recently before his death in 1998, and she has not submitted any medical evidence that would indicate otherwise.  The appellant also does not contend, nor does any of the evidence show, that the Veteran's brain tumor had its onset during service or is related to any incident or injury in service, other than his potential exposure to ionizing radiation.  As such, service connection cannot be established for a brain tumor on a direct basis or on a chronic disease presumptive basis under 38 C.F.R. § 3.309(a).

The appellant asserts only that the Veteran's brain tumor and subsequent cerebral edema were caused by his exposure to ionizing radiation.  The Board notes that service connection for a disease based on radiation exposure may be established in one of three different ways, which have been outlined by the United States Court of Appeals for Veterans Claims (Court).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998).  First, where it is contended that disease developed as a result of exposure to ionizing radiation during service, and the Veteran is classified as a "radiation-exposed veteran," service incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for veterans who participated in defined radiation risk activities and have certain diseases, enumerated at 38 C.F.R. § 3.309(d)(2).  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if certain conditions are met.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  A "radiation-exposed veteran" means a veteran who participated in a prescribed radiation-risk activity: (i) onsite participation in a test involving the atmospheric detonation of a nuclear device; (ii) the occupation of Hiroshima or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945 and ending on July 1, 1946; and (iii) internment as a prisoner of war in Japan during World War II.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).

Additionally, as noted above, in radiation claims, service connection may also be shown by a preponderance of the evidence supporting the assertion that the Veteran's disability was caused by exposure to ionizing radiation, including through the assistance of procedural advantages prescribed in 38 C.F.R. § 3.311.  To consider a claim under 38 C.F.R. § 3.311, the evidence must show the following: (1) that a veteran was exposed to ionizing radiation in service; (2) that he subsequently developed a radiogenic disease; and (3) that such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under the presumption of 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b)(1)(iii).  For the purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation and is listed under 38 C.F.R. § 3.311(b)(2).

38 C.F.R. § 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  With regard to the "other exposure claims" category in 38 C.F.R. § 3.311(a)(2)(iii), in all other claims involving radiation exposure, a request will be made for any available records concerning a Veteran's exposure to radiation.  All such records are to be forwarded to the Under Secretary for Health, who will be responsible for preparation of a radiation dose estimate.

Under the first method of establishing service connection for disability based on exposure to ionizing radiation, diseases specific to radiation-exposed veterans are enumerated at 38 C.F.R. § 3.309(d)(2), and includes cancer of the brain.  38 C.F.R. § 3.309(d)(2)(xviii).  As such, the Veteran's glioblastoma multiforme qualifies as a disease specific to radiation-exposed veterans.

However, the Veteran does not meet the criteria for a "radiation-exposed veteran." The term "radiation-exposed Veteran" in this legal context means a veteran who participated in a specifically enumerated "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A) (West 2002); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; or service at certain gaseous diffusion plants before February 1, 1992 and certain service on Amchitka Island, Alaska, before January 1, 1974.  38 U.S.C.A. § 1112(c)(3)(B)  (West Supp. 2013); 38 C.F.R. § 3.309(d)(3)(ii).

Here, the Veteran was not enlisted in the military between August 6, 1945, and July 1, 1946.  Also, there is no evidence suggesting that the Veteran was ever a prisoner of war.  Further, personnel records do not show that he had on-site participation in a test involving the atmospheric detonation of a nuclear device.  Finally, there is no indication that the Veteran had service at certain gaseous diffusion plants before February 1, 1992, or certain service on Amchitka Island, Alaska, before January 1, 1974.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  Without such evidence, the Board finds that the Veteran cannot be classified a "radiation-exposed veteran," and presumptive service connection under 38 C.F.R. § 3.309(d) does not apply.

Although not entitled to presumptive service connection, service connection for disability based on actual exposure to ionizing radiation may be considered for claims involving "radiogenic diseases."

The Veteran's death certificate verifies that his cause of death was respiratory failure, due to cerebral edema and glioblastoma multiforme.  Glioblastoma multiforme, or brain tumor, is listed as a radiogenic disease under 38 C.F.R. § 3.311(b)(2).  That regulation provides that in all cases in which it is established that a radiogenic disease first became manifest after service, and the disease is not subject to the presumption provided in 38 C.F.R. §§ 3.307 and 3.309, an assessment will be made as to the Veteran's radiation dose or doses.  38 C.F.R. § 3.311(a).  If exposure is confirmed, the claim will be referred to the Under Secretary for Benefits as directed in 38 C.F.R. § 3.111(b)(1)(iii) for further disposition.  Service connection may then be established when it is verified that a Veteran was exposed to ionizing radiation and the evidence supports a medical nexus between the extent of in-service exposure to radiation and the disease.

The Veteran's personnel records indicate that the Veteran served aboard the U.S.S. Kamehameha, a nuclear reactor-powered submarine during his service.  His records include five DD Forms 1141, which document his exposure to ionizing radiation from July 1962 to September 1978.  The forms show a total lifetime accumulated dose of 00.748 REM.  This lifetime accumulated dose was confirmed in an April 2006 response from the Navy Environmental Health Center Detachment Naval Dosimetry Center.

Pursuant to 38 C.F.R. § 3.111(b)(1)(iii), a request for a medical opinion was sent to the Compensation and Pension Service and then to the Under Secretary for Health.  In October 2006 an opinion was provided by the Chief Public Health and Environmental Hazards Officer, also a qualified physician.  The opinion stated that it was unlikely that the Veteran's glioblastoma multiforme could be attributed to occupational exposure to ionizing radiation in service.  The letter also noted that most studies in adults show no significant increased risk for brain tumors from low levels of ionizing radiation, especially when the dose is less than 100 rads.  In November 2006 the VA Acting Director for the Compensation and Pension Service issued a letter stating that following a review of the evidence in its entirety, it was their opinion that there was no reasonable possibility that the Veteran's glioblastoma multiforme resulted from ionizing radiation exposure in service. 

Based on a review of the evidence above, direct service connection for the cause of the Veteran's death, including under the procedures prescribed by 38 C.F.R. § 3.311, is not warranted.  See 38 C.F.R. § 3.303(d).  None of the above evidence, provides any competent medical evidence establishing that any of the Veteran's recorded causes of death are related to his service, including due to his exposure to ionizing radiation in service.  There is no medical evidence of record contradicting the findings of the November 2006 letter and supporting the assertion that the Veteran's brain tumor was caused by exposure to ionizing radiation in service.  There is furthermore no evidence indicating that the Veteran's brain tumor was caused by any disease or injury in service aside from exposure to ionizing radiation,  Moreover, the appellant does not contend, and evidence of record does not otherwise establish, that the Veteran's cause of death, to include respiratory failure, cerebral edema, and glioblastoma multiforme, was incurred as a result of any other incident of active service other than exposure to ionizing radiation. 

The Board recognizes that the appellant has related the Veteran's death to his service.  However, the appellant is not competent, as a layperson without medical expertise, to provide a diagnosis, opine as to medical etiology, or render medical opinions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The medical issue presented is not so obvious as to lend itself to lay interpretation; the issue of the cause of the Veteran's death and its relationship to radiation is complex and not one that the appellant is competent to provide.  Jandreau, 492 F.3d 1372.  Because of this, her allegations, alone, are of no probative value for substantiating the claim.  There is no probative medical evidence of record that associates the Veteran's cause of death with service or any incident therein.

As for the other contributory causes of death, there is no evidence of respiratory failure or cerebral edema in the Veteran's service treatment records, nor is there any competent evidence indicating a relationship to service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The appellant has not asserted or presented any evidence indicating that he had these disorders for any substantial period of time prior to his death.  Neither of these disorders was service-connected at the time of his death, and there is no competent medical evidence of record indicating that they were incurred during or related to service.  There is also no competent evidence that any of these disorders were related to his service-connected high frequency hearing loss.  See 38 C.F.R. § 3.310 (2013).

The Veteran was service connected only for high frequency hearing loss at the time of his death.  The Board notes that when evaluating a claim for service connection for cause of death, it may alternatively be considered whether a veteran's service-connected disabilities caused or contributed substantially or materially to his death because these disabilities were of such severity that they resulted in debilitating effects and a general impairment of health to an extent that rendered him materially less capable of resisting the effects of other disease causing death.  However, there has been no suggestion or indication that this is the case in any of the medical evidence of record or the appellant's assertions.  The Veteran's certificate of death record includes nothing related to hearing loss, and there has been no indication that hearing loss, rated at 0 percent, caused any debilitating effects on the general health of the Veteran.  Thus, the Board concludes that the Veteran's service-connected disability was not the immediate or underlying cause of death and were not etiologically related to the cause of death.  See 38 C.F.R. § 3.312(c)(1); see also Lathan, 7 Vet. App. 359.

Although the Board is sympathetic to the appellant's assertions and by no means wishes to minimize the honorable period of service the Veteran provided, the claim for entitlement to service connection for the cause of Veteran's death must be denied.  The preponderance of the evidence of record simply does not establish that the Veteran's death was caused by exposure to radiation during his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


